   Case: 1:18-cv-07686 Document #: 857 Filed: 12/16/20 Page 1 of 3 PageID #:8243




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
 In re: Lion Air Flight JT 610 Crash

                                                           Lead Case: 1:18-cv-07686

                                                           Honorable Thomas M. Durkin

                                                           This filing applies to
                                                           Case No. 1:19-cv-02980


                                MOTION TO SUBSTITUTE COUNSEL

               Plaintiff, BIAS RAMADHAN A.S. BIN MISYADI, as surviving heir and

representative of the heirs of Hasnawati Binti Nawazar, deceased, by and through Plaintiff’s

attorneys Wisner Law Firm, P.C. and Husain Law + Associates, PC., and for Plaintiff's Motion to

Substitute Counsel, states as follows:

      1.       Edelson PC and Giardi Keese, are the current attorneys of record for the Plaintiff in

this matter.

      2.       Plaintiff has terminated Edelson PC and Giardi Keese as attorneys representing the

heirs of decedent Hasnawati Binti Nawazar and have instructed Wisner Law Firm to file

appearance on behalf of Plaintiff and the heirs of decedent Hasnawati Binti Nawazar.

      3.       Plaintiff has advised Edelson PC and Giardi Keese of the termination of the attorney-

client relationship and the appointment of Wisner Law Firm, P.C. and Husain Law + Associates,

PC.

      4.       Therefore, Plaintiff seeks an Order from this Court granting attorneys of Wisner Law

Firm, P.C. and Husain Law + Associates, PC. leave to file their appearances in this matter on

behalf of Plaintiff and heirs of decedent Hasnawati Binti Nawazar, in place of and as substitute for,

Edelson PC and Giardi Keese law firms.
   Case: 1:18-cv-07686 Document #: 857 Filed: 12/16/20 Page 2 of 3 PageID #:8244




     WHEREFORE, BIAS RAMADHAN A.S. BIN MISYADI, as surviving heir and

representative of the heirs of Hasnawati Binti Nawazar, deceased, respectfully requests that this

Court enter an Order withdrawing the appearance of Edelson PC and Giardi Keese and granting

attorneys of Wisner Law Firm, P.C. and Husain Law + Associates, PC. leave to file their

appearances in this matter.

Dated: December 16, 2020                           Respectfully submitted,


                                                                 /s/Alexandra M. Wisner
                                                              Attorney For Plaintiffs

                                                   Wisner Law Firm, P.C.
                                                   514 W. State Street
                                                   Suite 200
                                                   Geneva, Illinois 60134
                                                   (630) 262-9434
                                                   (630) 262-1066 (fax)
                                                   faw@wisner-law.com
                                                   IL Bar #3048713
                                                   awisner@wisner-law.com
                                                   IL Bar #6317572

                                                   Nomaan K. Husain
                                                   HUSAIN LAW + ASSOCIATES, PC
                                                   5858 Westheimer, Suite 400
                                                   Houston, Texas 77057
                                                   (713) 800-1200
                                                   nh@hlalawfirm.com
                                                   (pro hac vice forthcoming)




                                               2
   Case: 1:18-cv-07686 Document #: 857 Filed: 12/16/20 Page 3 of 3 PageID #:8245




                              CERTIFICATE OF SERVICE
      Alexandra M. Wisner, an attorney, certifies that she served Plaintiff Bias Ramadhan A.S.
Bin Misyadi’s Motion to Substitute Counsel all counsel of record via CM/ECF on December 16,
2020.


                                                              /s/Alexandra M. Wisner
